[Cite as State ex rel. Kirklin v. Doherty, 2019-Ohio-272.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                           LAKE COUNTY, OHIO


 STATE OF OHIO ex rel.                                       :   OPINION
 JOSEPH A. SANDS,
                                                             :
                    Relator,
                                                             :   CASE NO. 2018-L-109
          - vs -
                                                             :
 LAKE COUNTY COMMON PLEAS
 COURT, JUDGE VINCENT A. CULOTTA,
 et al.,
                                                             :

                    Respondents.                             :


 Original Action for Writ of Mandamus.

 Judgment: Petition dismissed.


 Joseph A. Sands, pro se, PID: A664-601, Marion Correctional Institution, P.O. Box 57,
 940 Marion-Williamsport Road, Marion, OH 43301 (Relator).

 Charles Coulson, Lake County Prosecutor, and Michael DeLeone, Assistant Prosecutor,
 Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
 44077 (For Respondents).


COLLEEN MARY O’TOOLE, J.

        {¶1}       Relator, Joseph A. Sands, petitions this court to issue a writ of mandamus

directed to respondents, the Honorable Vincent A. Culotta, Judge of the Lake County

Court of Common Pleas, and Charles E Coulson, Lake County Prosecuting Attorney.

Judge Culotta presided at the trial of relator, where a jury convicted him of plotting to

murder the judge of the Painesville Municipal Court, and various officials of the Village of
North Perry, Ohio. Relator is serving a lengthy prison term. Relator evidently contends

that respondent did not properly merge various of his convictions at sentencing.

Respondents have moved to dismiss, or for summary judgment. Relator has filed a reply

brief.

         {¶2}   Relator has raised this argument many, many times before, and we have

always found it lacks merit. We have told relator that it is substantively untrue, and that

having been raised before, is barre by res judicata. It remains substantively untrue, and

barred by res judicata.

         {¶3}   The motion to dismiss, or for summary judgment, is granted. All pending

motions are hereby overruled.




THOMAS R. WRIGHT, P.J., concurs,

DIANE V. GRENDELL, J., concurs in judgment only.




                                            2